Citation Nr: 1442512	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  11-16 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel
INTRODUCTION

The Veteran had active duty from November 1973 to February 1974 and from July 1977 to April 1997.

This appeal to the Board of Veterans' Appeals (Board) is from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In March 2014, the Veteran attended a Video Conference hearing before the undersigned.  The hearing transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional evidentiary development is necessary before the claim can be properly adjudicated.

At her June 2010 VA examination, the examiner reasoned the Veteran's fibromyalgia was not likely related to service because her "military records never documented any associated psychosomatic symptoms, such as headache, fatigue, depression, sleep disturbance, gastrointestinal complaints, etc."  The examiner noted that tender points were always few and pain was always limited to one muscle group and/or joint, and there was never a report of pain involving both sides of the body.  In addition, the examiner remarked that her musculoskeletal pain never involved both her spine and joints simultaneously.  Overall, the examiner concluded the preponderance of evidence did not support a nexus between the Veteran's fibromyalgia and her active duty service.

Upon review of the Veteran's service treatment records, there was evidence of on-going complaints of gastrointestinal problems, to include a diagnosis of irritable bowel syndrome in May 1996.  There were also repeated complaints of headaches in August 1985, February 1987, and January 1994.  She also had ongoing complaints to the following areas, but with no history of trauma: right shoulder pain (See May 1986); right middle and fourth finger pain (See March 1988); right elbow and right forearm pain (See May 1988); and left eye scotoma (See June 1988).

The Board notes the examiner used the preponderance of the evidence standard in determining whether the Veteran's fibromyalgia is related to service.  The examiner is asked to use the standard of "at least as likely as not" which is a 50 percent or greater probability.

The Board further notes the Veteran is currently service-connected for irritable bowel syndrome, degenerative disease of the lumbar spine, sensory and motor deficit in the right lower extremity, and peptic ulcer disease with reflux symptoms.  Clarification is needed as to whether any of these are related to her fibromyalgia.

Accordingly, the Board finds the June 2010 VA examination is inadequate for rating purposes as it relies on inaccurate information and an addendum opinion is necessary to determine whether the above-stated findings would change the examiner's opinion.

Inasmuch as the case is being remanded, any outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  At her March 2014 hearing, the Veteran indicated there may be some additional treatment records at the Nellis Air Force Base hospital.  An additional attempt should be made to retrieve such records.


Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding, to include records from the Nellis Air Force Base hospital, and associate them with the claims file.  Follow proper notification procedures if the records are unobtainable.  All attempts to obtain records should be contemplated.

2.  After the aforementioned development has been completed, refer the Veteran's claims file to the June 2010 VA examiner who conducted the VA examination or, if unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's fibromyalgia.  The examiner must review the Veteran's claims folder and Virtual VA file.  The examination report should indicate that these files were reviewed.

After reviewing the record again, respond to the following:

(a)  Review the Veteran's service treatment records and comment on the significance, if any, of findings of gastrointestinal problems and headaches.  Also comment on her in-service complaints of right shoulder pain, right middle and fourth finger pain, right elbow and right forearm pain, and a left eye scotoma, with no history of trauma.
 
(b)  Consider the significance, if any, of the Veteran's service-connected irritable bowel syndrome, degenerative disease of the lumbar spine, sensory and motor deficit in the right lower extremity, and peptic ulcer disease with reflux symptoms

(c)  Based on the findings above, reconsider whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current fibromyalgia had its clinical onset during the her active military service.

(d)  If a response cannot be provided without resorting to speculation, explain why a response would be speculative.

3.  Readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and her representative a supplemental statement of the case and an appropriate period of time for response.  Thereafter, the case should be remanded to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



